Citation Nr: 1721730	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right great toe disability, status post fusion of right great toe with surgical removal of implant.

2. Entitlement to service connection for a left hip disability, claimed as secondary to a service-connected lumbar spine disorder. 

3. Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on left hip surgery performed on March 13, 2012.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for service connection for a right great toe disability and a July 2012 rating decision that denied service connection for a left hip disorder and temporary total disability benefits pursuant to Chapter 30.

The Board remanded these matters in September 2015 for additional development, which has not been completed.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded these matters for additional development, to include obtaining VA and private treatment records, obtaining an addendum opinion regarding the etiology of the left hip disability, and scheduling a VA examination for the right toe disability to determine its etiology.  None of the development has been completed.  Therefore, a remand is required for compliance with the Board's September 2015 remand directives, which have been repeated verbatim below.

Accordingly, the case is REMANDED for the following action:

1. After obtaining clarification from the Veteran as to whether her claimed treatment for her right foot in Norristown, Pennsylvania shortly after service was by a private or VA facility (see her October 2011 NOD), and securing any necessary release for non-VA records, obtain all records from any VA or private medical providers for treatment for the right great toe disorder shortly after discharge as well as any outstanding VA records dated after June 2015. 

2. Then refer the claims file to the June 2012 VA hip disorders examiner (or if that examiner is no longer available, to a clinician with appropriate expertise) to provide an addendum opinion addressing the etiology of the Veteran's left hip disorder.  The claims file, including a copy of this remand, must be made available for review. No additional examination is necessary, unless the examiner indicates otherwise.  The reviewing examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that a left hip disorder began in service, manifested within a compensable degree within one year of her discharge from service, or is otherwise related to her period of service? 

(b) If not, is it at least as likely as not (50 percent probability or more) that a left hip disorder is causally related to a lumbar spine disorder? 

(c) If not, is it at least as likely as not (50 percent probability or more) that a left hip disorder is aggravated beyond the natural progress of the disease by her lumbar spine disorder? 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter following the completion of the development in #1, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed right great toe disability.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions on the following: 

Is it at least as likely as not (50 percent probability or more) that a right great toe disorder began in service, manifested within a compensable degree within one year of her discharge from service, or is otherwise related to her period of service? 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, ensure that all development ordered herein has been completed, conduct any additional development necessary, and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




